Citation Nr: 9914180	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to an increased rating for a service-
connected dorsal spine disability, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to November 
1943.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed degenerative disc 
disease of the lumbar spine and his service-connected dorsal 
spine disability or with any other incident of his active 
service.  

2.  It is not possible to apportion the amount of disability 
due to the veteran's service-connected dorsal spine 
disability from his nonservice-connected lumbar spine 
disability.  

3.  The veteran's service-connected dorsal spine disability 
is manifested by severe limitation of motion, and 
symptomatology most closely approximating pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, and other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
degenerative disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for assignment of a 60 percent evaluation 
for the veteran's dorsal spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5291, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
"has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service, or during an applicable presumption 
period, and that the veteran still has such a condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or during any applicable presumption period, 
continuity of symptomatology is determined thereafter, and 
competent medical evidence relates the present condition to 
that symptomatology."  Savage, supra.  

In March 1944,  service connection was granted for deformity 
of the spine, characterized at the time as dorsal kyphosis.  
Post service medical treatment records show that the veteran 
has degenerative disc disease of the lumbar spine.  He 
currently asserts that his degenerative disc disease of the 
lumbar spine is part of the dorsal kyphosis for which service 
connection has already been granted, and that it was also due 
to the injury he sustained in service when he had attempted 
to lift a stove.  

The post service medical treatment records show that the 
veteran has a present disability with respect to his lumbar 
spine, but given the apparent lack of clarity regarding the 
diagnoses with respect to the veteran's back disorders, the 
Board referred the case to the Veterans Health Administration 
(VHA) to obtain an expert opinion as to the nature and 
etiology of the veteran's variously diagnosed back disorders.  
Specifically, with respect to the issue of service connection 
for degenerative changes of the lumbar spine, the VHA medical 
expert was requested to render an opinion as to whether there 
was a causal relationship to any possible injury in service 
(in connection with any in-service incurrence or aggravation 
of the veteran's scoliosis) and the development of 
degenerative disc disease of the lumbar spine.  In response 
to the Board's query, the VHA medical expert offered his 
opinion that the veteran's lumbar spine scoliosis most likely 
existed prior to service, and that it could have been 
aggravated secondary to the injuries the veteran claims to 
have sustained in service.  However, the expert examiner 
stated that there is no casual relationship between the 
lumbar scoliosis and the development of degenerative disc 
disease.  

The Board has evaluated the evidence discussed above, and 
concludes that the veteran has not submitted a well-grounded 
claim for service connection for degenerative disc disease of 
the lumbar spine.  The Board acknowledges that the veteran 
experienced low back pain in service following the incurrence 
of his back injury in 1943.  However, aside from showing that 
he currently has degenerative disc disease of the lumbar 
spine, there is no competent medical evidence indicating that 
this disorder is related to the veteran's service.  Moreover, 
the VA medical expert clearly stated that based on the 
evidence of record, even assuming that the veteran's 
congenital scoliosis had been aggravated by an in-service 
injury, there was no casual relationship between the 
veteran's scoliosis and his degenerative disc disease.  

Statements by the veteran expressing his belief that his 
degenerative disc disease was the result of an injury 
incurred in service does not constitute competent medical 
evidence.  As a layperson lacking in medical training and 
expertise, the veteran is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, there is no medical evidence to establish a nexus or 
link between the veteran's degenerative disc disease and any 
incident of his active service.  The only medical opinion of 
record which addresses this issue discounts any such 
relationship.  The other medical evidence submitted in 
support of his claim merely shows the existence of a present 
disability, without discussing its etiology.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for degenerative disc disease of the lumbar spine.  
The Board has not been made aware of any additional evidence 
which is available that could serve to well ground the 
veteran's claim.  As the duty to assist is not triggered here 
by a well-grounded claim, the Board finds that the VA has no 
obligation to further develop the veteran's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  The Board also views its discussion as 
sufficient to inform the veteran of the evidence necessary to 
file a well-grounded claim for service connection for 
degenerative disc disease of the lumbar spine.  See 
Robinette, 8 Vet. App. at 73.   

II.  Increased Rating

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented a claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of testimony given at a 
personal hearing before a Hearing Officer at the RO.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

As noted, the veteran was initially granted service 
connection for deformity of the spine, dorsal kyphosis, by a 
rating decision of March 1944. A 10 percent evaluation was 
assigned, effective from November 1943.  Effective December 
1947, the veteran's assigned evaluation was reduced to a 
noncompensable rating, and by an August 1995 rating decision, 
the veteran's assigned disability evaluation was increased to 
10 percent, effective from March 1995.  The veteran has 
appealed the assigned 10 percent evaluation, contending that 
the severity of his service-connected disability warrants 
assignment of a higher rating.  The Board has reviewed the 
entire record, and concludes that a 60 percent evaluation is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).   

Under Diagnostic Code 5293, a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  Assignment 
of a 20 percent evaluation is contemplated for moderate disc 
syndrome with recurrent attacks.  Where symptomatology is 
manifested by severe, recurring attacks with intermittent 
relief, a 40 percent evaluation is contemplated.  In cases 
where the symptomatology involves pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain with demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, assignment of a 60 percent 
evaluation is appropriate.  Id.  

In April 1995, the veteran underwent a VA rating examination 
in which he reported that he was unable to get out of bed, 
and could no longer participate in certain activities such as 
fishing.  He reported that following the diskectomy in 1969, 
he did relatively well until approximately six months prior 
to the rating examination.  On examination, the veteran was 
shown to walk with a normal gait, but he was observed to walk 
stooped over.  The examiner observed that the veteran had 26 
degrees of flexion from the waist up which suggested dorsal 
kyphosis.  In addition, extreme pain was objectively noted.  
The veteran was able to straighten to 13 degrees, but could 
not go beyond this point due to pain.  He was able to bend 
from 26 to 57 degrees, but had negative thirteen degrees of 
extension.  The veteran could heel-toe walk, and could squat 
fully without difficulty.  Degenerative disc disease of the 
lumbar spine and posterior fusion were also noted on the 
report of the X-ray examination.  

The Board recognizes that the veteran has nonservice-
connected degenerative disc disease of the lumbar spine, and 
requested a VHA expert medical opinion regarding the nature 
and severity of the veteran's diagnosed back disorders.  The 
examiner was also requested to render an opinion as to the 
extent to which the veteran's overall disability picture 
could be attributed to his service-connected back disability.  
The VHA examiner responded that it was not possible to 
apportion the amount of disability that was due to the 
veteran's service-connected disability and to his 
degenerative disc disease of the lumbar spine.  While the 
examiner reported that the veteran's scoliosis of the lumbar 
spine were most likely present prior to the veteran's active 
service, he also observed that the scoliosis could have been 
aggravated by both or either of the type of injuries 
described because they were of the vertical-force type.  

In light of the VHA examiner's opinion, all signs and 
symptoms of the veteran's overall back disability will be 
attributed to the service-connected dorsal spine disability.  
See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  The Board observes that the veteran's 
symptomatology, discussed above is consistent with persistent 
symptoms compatible with sciatic neuropathy and 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief.  Therefore, the Board finds that a 60 
percent evaluation under Diagnostic Code 5293 is appropriate.  

However, with respect to a higher rating for the veteran's 
back disability, the Board notes that a higher evaluation is 
available only if complete or unfavorable ankylosis of the 
spine is shown under 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(1998).  As noted, while the veteran experiences pain on 
motion, his back is not shown to be ankylosed.  Therefore, a 
higher schedular evaluation for his back disability is not 
for consideration.  In addition, as the Board has considered 
the effect of functional loss due to pain in its decision to 
assign a 60 percent evaluation for the veteran's back 
disability, assignment of an additional rating based on 
painful motion is not warranted here.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  See also VAOPGPREC 36-97, 63 Fed. Reg. 
31262 (1997).  

Further, the potential application of the various provisions 
of Title 38 of the Code of Federal Regulations (1998) have 
also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  Here, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative disc disease of the 
lumbar spine is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 60 percent 
evaluation is granted for the veteran's service-connected 
dorsal spine disability.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

